Title: To George Washington from Louis-Antoine-Jean-Baptiste, chevalier de Cambray-Digny, 23 August 1781
From: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de
To: Washington, George


                        
                            Sir
                            Philadelphia the 23d August 1781
                        
                        Having heard of a Resolution of the Honble the Congress for exchanging the Officers of the Convention; I take
                            that Opportunity to reccomd myself to Your Excellency, being extremely anxious to go into the Field and to Show my good
                            will in being useful.
                        I Served ever Since the Invasion of General Provost in the Southern Departement, the different Events of War
                            in that part of the Continent gave to me an Opportunity of acquiring Some Knowledge of the ground of the Southern States,
                            which induces me to believe my Services might Be of Some Utility.
                        As I apprehend that the delays of a Negotiation and the length of the journey should make me reach the
                            Southern Army too late; I beg Your Excellency would be so good as to order my Certificat of Exchange to be Sent to me
                            without delay with an order for being furnished with horses, that I may repair to the Army with the utmost Speediness. I
                            am with the greatest Respect Sir Your Excellency’s Most hble mot obdt Servant 
                        
                            Cambray 
                            Lt. Colo. Engears taken 
                            prisonr in Charlestown
                        
                    